Exhibit 10.1

KYMERA THERAPEUTICS, INC.

AMENDED AND RESTATED

2020 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the Kymera Therapeutics, Inc. Amended and Restated 2020 Employee
Stock Purchase Plan (the “Plan”) is to provide eligible employees of Kymera
Therapeutics, Inc. (the “Company”) and each Designated Subsidiary (as defined in
Section 11) with opportunities to purchase shares of the Company’s common stock,
par value $0.0001 per share (the “Common Stock”).  An aggregate of 445,653
shares of Common Stock have been approved and reserved for this purpose, plus on
January 1, 2021, and each January 1 thereafter through January 1, 2030, the
number of shares of Common Stock reserved and available for issuance under the
Plan shall be cumulatively increased by the least of (i) one percent (1%) of the
number of shares of Common Stock issued and outstanding on the immediately
preceding December 31st, (ii) 438,898 shares of Common Stock, or (iii) such
number of shares of Common Stock as determined by the Administrator.  The Plan
is intended to constitute an “employee stock purchase plan” within the meaning
of Section 423(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be interpreted in accordance with that intent.

1.Administration.  The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose.  The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, guidelines and practices for the administration of the
Plan and for its own acts and proceedings as it shall deem advisable; (ii)
interpret the terms and provisions of the Plan; (iii) make all determinations it
deems advisable for the administration of the Plan; (iv) decide all disputes

 

--------------------------------------------------------------------------------

 

arising in connection with the Plan; and (v) otherwise supervise the
administration of the Plan.  All interpretations and decisions of the
Administrator shall be binding on all persons, including the Company and the
Participants.  No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

2.Offerings.  The Company may make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”).  Unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each June 1 and December 1 and will end on the last
business day occurring on or before the following November 30 and May 31,
respectively.  The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed six months in
duration or overlap any other Offering.

3.Eligibility.  All individuals classified as employees on the payroll records
of the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering (the “Offering Date”) they are customarily employed
by the Company or a Designated Subsidiary and have completed at least 30 days of
employment.  Notwithstanding any other provision herein, individuals who are not
contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan.  In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third

2

--------------------------------------------------------------------------------

 

party, including, without limitation, any government agency, or as a result of
any private lawsuit, action or administrative proceeding, such individuals
shall, notwithstanding such reclassification, remain ineligible for
participation.  Notwithstanding the foregoing, the exclusive means for
individuals who are not contemporaneously classified as employees of the Company
or a Designated Subsidiary on the Company’s or Designated Subsidiary’s payroll
system to become eligible to participate in this Plan is through an amendment to
this Plan, duly executed by the Company, which specifically renders such
individuals eligible to participate herein.

4.Participation.  

(a)Participants.  An eligible employee who is not a Participant in any prior
Offering may participate in a subsequent Offering by submitting an enrollment
form to his or her appropriate payroll location at least ten (10) calendar days
before the Offering Date (or by such other deadline as shall be established by
the Administrator for the Offering).

(b)Enrollment.  The enrollment form will (a) state a whole percentage or dollar
amount to be deducted from an eligible employee’s Compensation (as defined in
Section 11) per pay period, (b) authorize the purchase of Common Stock in each
Offering in accordance with the terms of the Plan and (c) specify the exact name
or names in which shares of Common Stock purchased for such individual are to be
issued pursuant to Section 10.  An employee who does not enroll in accordance
with these procedures will be deemed to have waived the right to
participate.  Unless a Participant files a new enrollment form, suspends
participation or withdraws from the Plan, such Participant’s deductions and
purchases will continue at the same percentage or dollar amount of Compensation
for future Offerings, provided he or she remains eligible.  

3

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.

5.Employee Contributions.  Each eligible employee may authorize payroll
deductions, in a dollar amount or as a percentage of Compensation, at a minimum
of one percent (1%) up to a maximum of fifteen percent (15%) of such employee’s
Compensation for each pay period.  The Company will maintain book accounts
showing the amount of payroll deductions made by each Participant for each
Offering.  No interest will accrue or be paid on payroll deductions.

6.Deduction Changes.  Except as may be determined by the Administrator in
advance of an Offering, a Participant may not increase but may decrease his or
her payroll deduction once during any Offering, however, a Participant may
increase or decrease his or her payroll deduction with respect to the next
Offering (subject to the limitations of Section 5) by filing a new enrollment
form at least ten (10) calendar days before the next Offering Date (or by such
other deadline as shall be established by the Administrator for the
Offering).  The Administrator may, in advance of any Offering, establish rules
permitting a Participant to increase, decrease, suspend or terminate his or her
payroll deduction during an Offering.

7.Withdrawal.  A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location at least ten (10) calendar days before the end of the
Offering.  Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan.  Partial
withdrawals are not permitted.  A Participant may also suspend payroll
deductions under the Plan by delivering a written notice of suspension to his or
her appropriate payroll location at least

4

--------------------------------------------------------------------------------

 

ten (10) calendar days before the end of the Offering.   The Participant’s
suspension will be effective as of the next business day after such notice is
delivered.  Following a Participant’s suspension of payroll deductions, no
further payroll deductions will be made but any accumulated payroll deductions
in the Participant’s account as of the effective date of the suspension will be
used to purchase Common Stock on the Exercise Date pursuant to Section 9.  A
Participant who has withdrawn or suspended participation may not begin
participation again during the remainder of the Offering, but may enroll in a
subsequent Offering in accordance with Section 4.

8.Grant of Options.  On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of shares of Common
Stock determined by dividing such Participant’s accumulated payroll deductions
on such Exercise Date by the Option Price (as defined herein), (b) the number of
shares determined by dividing $25,000 by the Fair Market Value of the Common
Stock on the Offering Date for such Offering; or (c) such other lesser maximum
number of shares as shall have been established by the Administrator in advance
of the Offering; provided, however, that such Option shall be subject to the
limitations set forth below.  Each Participant’s Option shall be exercisable
only to the extent of such Participant’s accumulated payroll deductions on the
Exercise Date.  The purchase price for each share purchased under each Option
(the “Option Price”) will be eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the Offering Date or the Exercise Date, whichever is
less.

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock

5

--------------------------------------------------------------------------------

 

possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any Parent or Subsidiary (as defined
in Section 11).  For purposes of the preceding sentence, the attribution rules
of Section 424(d) of the Code shall apply in determining the stock ownership of
a Participant, and all stock which the Participant has a contractual right to
purchase shall be treated as stock owned by the Participant.  In addition, no
Participant may be granted an Option which permits his or her rights to purchase
stock under the Plan, and any other employee stock purchase plan of the Company
and its Parents and Subsidiaries, to accrue at a rate which exceeds $25,000 of
the fair market value of such stock (determined on the option grant date or
dates) for each calendar year in which the Option is outstanding at any
time.  The purpose of the limitation in the preceding sentence is to comply with
Section 423(b)(8) of the Code and shall be applied taking Options into account
in the order in which they were granted.

9.Exercise of Option and Purchase of Shares.  Each employee who continues to be
a Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan.  Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.

10.Issuance of Certificates.  Certificates or book-entries at the Company’s
transfer agent representing shares of Common Stock purchased under the Plan may
be issued only in the

6

--------------------------------------------------------------------------------

 

name of the employee, in the name of the employee and another person of legal
age as joint tenants with rights of survivorship, or in the name of a broker
authorized by the employee to be his, her or their nominee for such purpose.

11.Definitions.  

The term “Compensation” means the regular or basic rate of compensation.

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the
Plan.  The Board may so designate any Subsidiary, or revoke any such
designation, at any time and from time to time, either before or after the Plan
is approved by the stockholders.  The current list of Designated Subsidiaries is
attached hereto as Appendix A.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“Nasdaq”), the Nasdaq Global Market, The New York Stock Exchange or
another national securities exchange, the determination shall be made by
reference to the closing price on such date.  If there is no closing price for
such date, the determination shall be made by reference to the last date
preceding such date for which there is a closing price.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

7

--------------------------------------------------------------------------------

 

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12.Rights on Termination of Employment.  If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary as if
such Participant had withdrawn from the Plan under Section 7.  An employee will
be deemed to have terminated employment, for this purpose, if the corporation
that employs him or her, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary.  An employee will not be deemed to have
terminated employment for this purpose if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.

13.Special Rules.  Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the

8

--------------------------------------------------------------------------------

 

Code.  Any special rules established pursuant to this Section 13 shall, to the
extent possible, result in the employees subject to such rules having
substantially the same rights as other Participants in the Plan.

14.Optionees Not Stockholders.  Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an Option under
the Plan until such shares have been purchased by and issued to him or her.

15.Rights Not Transferable.  Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

16.Application of Funds.  All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

17.Adjustment in Case of Changes Affecting Common Stock.  In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

18.Amendment of the Plan.  The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in

9

--------------------------------------------------------------------------------

 

order for the Plan, as amended, to qualify as an “employee stock purchase plan”
under Section 423(b) of the Code.

19.Insufficient Shares.  If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

20.Termination of the Plan.  The Plan may be terminated at any time by the
Board.  Upon termination of the Plan, all amounts in the accounts of
Participants shall be promptly refunded.

21.Governmental Regulations.  The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

22.Governing Law.  This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with the General Corporation Law of
the State of Delaware as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the internal
laws of the Commonwealth of Massachusetts, applied without regard to conflict of
law principles.  

23.Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

10

--------------------------------------------------------------------------------

 

24.Tax Withholding.  Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan.  Each Participant agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including shares issuable under the
Plan.

25.Notification Upon Sale of Shares.  Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased or within one
year after the date such shares were purchased.

26.Effective Date.  This Plan shall become effective upon the date of Board
approval.  

DATE APPROVED BY BOARD OF DIRECTORS: October 6, 2020




11

--------------------------------------------------------------------------------

 

APPENDIX A

Designated Subsidiaries

None.

12